DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election of Invention I, claims 1-20 and 22-23, with traverse, in the reply filed on 04/11/2022 is acknowledged. The traversal is on the grounds that the method of claim 21 should be examined along with the rest of the claims since it has been amended to include the press of claim 1. The argument is persuasive and, accordingly, the restriction is withdrawn. An action on the merits of all pending claims follows.
Claim Objections
Claims 1, 8, 14 and 21-24 are objected to because of the following informalities:
Regarding claim 1: the phrase “the heat press” in line 11 should read ‘the press’.
Regarding claim 8: the term “platent” in the last line should read ‘platen’.
Regarding claim 14: the phrase “platen in” in line 4 should read ‘platen is in’.
Regarding claims 21-24: the term “Claim” should not be capitalized in order to remain consistent with the rest of the claims.
Appropriate correction for the above list of issues is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in this Office Action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in this Office Action.
Such claim limitation is:
“a means for holding the cam” (clm. 6) is being interpreted under 112(f) as being a detent mechanism and a dial plate per ¶ [0035] of Applicant’s originally filed Specification, and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) because the claim limitation(s) uses a generic placeholder (first prong of the three-prong test) that is coupled with functional language (second prong) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier (third prong).
Such claim limitations are:
“first pressure adjustment mechanism” (clms. 1, 13, 21); the term “mechanism” is a generic placeholder (nonce term) and is coupled to the functional language “pressure adjustment”, and the term “mechanism” is not preceded by a structural modifier; therefore, the limitation passes the three-prong test and is being interpreted under 35 U.S.C. § 112(f). Per ¶ [0025] of the specification, the first pressure adjustment mechanism is being interpreted as an adjustment screw and knob, and equivalents thereof
“second pressure adjustment mechanism” (clms. 1, 13, 21); the term “mechanism” is a generic placeholder (nonce term) and is coupled to the functional language “pressure adjustment”, and the term “mechanism” is not preceded by a structural modifier; therefore, the limitation passes the three-prong test and is being interpreted under 35 U.S.C. § 112(f). Per ¶ [0029] of the specification, the first pressure adjustment mechanism is being interpreted as a pivot member, a dial plate, a pair of knobs, and a detent mechanism, and equivalents thereof
“heating element” (clms. 22, 23); the term “element” is a generic placeholder (nonce term) and is coupled to the functional language “heating”, and the term “element” is not preceded by a structural modifier; therefore, the limitation passes the three-prong test and is being interpreted under 35 U.S.C. § 112(f). Per ¶ [0026] of the specification, the heating element is being interpreted as resistive heating elements which may be formed as serpentine or otherwise wound throughout the surface area of the upper platen, and equivalents thereof
If applicant does not intend to have these limitations interpreted under 35 U.S.C. § 112(f) applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed functions); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed functions so as to avoid them being interpreted under 35 U.S.C. § 112(f).
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL — The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim 3 is rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. Any claims not directly addressed are only rejected under 35 U.S.C. § 112(a) for being dependent on a rejected base claim.
Regarding claim 3: the claim recites “the first pressure adjustment mechanism is configured to adjust the applied pressure through a continuous range of possible pressures”. However, written support for said feature could not be located. Matter of fact, the specification at ¶ [0033] states “rotation of the second pivot member 82 can simulate the lengthening and shortening of the third link 66 and the throw of the cam body 326 (e.g. the distance L) controls the pressure differential between a low and high pressure setting. The first notch 342 can align with the plunger 366 of the detent mechanism 318 when the cam body 326 is in the first rotational position and the second notch can align with the plunger 366 when the cam body 326 is in the second rotational position.”
Note that the first pressure adjustment mechanism comprises said elements of the specification. From the cited paragraph it is clear that only a low and a high-pressure setting corresponding to the first and second notches are supported, as opposed to a continuous range. Therefore, said subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or joint inventor had possession of the claimed invention. Correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-24 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. § 112(b) for being dependent on a rejected base claim.
Regarding claims 1 and 13: the claims recite “a first pressure adjustment mechanism configured to adjust an amount of pressure applied to a work piece positioned between the lower platen and the upper platen when the upper platen is in the closed position” and “an amount of pressure applied to the work piece positioned between the lower platen and the upper platen when the upper platen is in the closed position”.
Said limitations are unclear in light of ¶ [0035] of the specification, which states “In operation, the operator can set the first adjustment mechanism 26 to the first or low pressure while the clam press 10 is in the open position.” And “When the second pressure is desired, the operator does not need to adjust the first adjustment mechanism 26. The operator need only open the clam press 10, and turn the knob 314 to move the cam body 326 from the first rotational position to the second rotational position.” Thus, it is unclear what is meant by “a first pressure mechanism configured to adjust an amount of pressure applied to a work piece…when the upper platen is in the closed position.” For purposes of examination, the claim is being interpreted such that the pressure adjustments can occur when the upper platen is in the closed position and/or an open position. 
Regarding claim 3: it is unclear what is meant by “a continuous range of possible pressures”. As currently presented, applicant is claiming an infinite number of pressure values since metes and bound of the continuous range have not been set forth, and since all pressures are possible. 
Regarding claim 21: it is unclear if each recitation of “thereafter” is intended to refer to the method step immediately preceding it, or if they are each referring to only the first step. As currently presented, each step beginning with “thereafter” could occur in any order as long as they occur after the step of adjusting the first pressure adjustment mechanism, and that is how the claim is being interpreted.
Further, it is unclear if the “closed position”, “cam”, “first rotational position”, and “second rotational position” are the same as or additional to those of claim 1.
_________________________________________
Examiner notes that no art has been applied to claim 3; applicant is required to clarify the claim in compliance with 35 U.S.C. § 112 in order to facilitate a clear understanding of the claimed invention and the protection being sought.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-7, 9-10, 13-15, 17-18 and 22-23 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Beckwith (US 6,058,834 A).
Regarding claim 1: Beckwith discloses a press, comprising:
an upper platen (58, fig. 1);
a lower platen (12);
a support arm (14, fig. 4) coupled to the upper platen and configured to move the upper platen between an open position (fig. 4) and a closed position (fig. 1) relative to the lower platen;
a first pressure adjustment mechanism (66, figs. 6, 8) configured to adjust an amount of pressure applied to a work piece positioned between the lower platen (12) and the upper platen (58) when the upper platen is in the closed position [the claim does not provide any structure for the “first pressure adjustment mechanism”; because the reference teaches structures 66 have a threaded section (col. 5, lns. 3-7) then positioning of such arrangement allows for adjustment, and therefore it meets the claimed limitation of an adjustment mechanism], wherein the first pressure adjustment mechanism is accessible to a user during operation of the press (see figs. 6, 5); and
a second pressure adjustment mechanism (see annotated fig. 9 below) configured to adjust an amount of pressure applied to the work piece positioned between the lower platen and the upper platen when the upper platen is in the closed position (col. 5, ln. 66 – col. 6, ln. 4),
wherein the second pressure adjustment mechanism includes a cam (80) configured to rotate between a first rotational position and a second rotational position (col. 6, lns. 5-10).

    PNG
    media_image1.png
    288
    673
    media_image1.png
    Greyscale

Annotated Figure 9 of Beckwith


Regarding claim 2, which depends on claim 1: Beckwith discloses the first pressure adjustment mechanism (66) includes adjustment screws (66) that indirectly couple the upper platen (58) to the support arm (14) (see figs. 3, 6).
Regarding claim 4, which depends on claim 1: Beckwith discloses the second pressure adjustment mechanism (fig. 9 above) is configured to change an amount of pressure applied to the work piece positioned between the lower platen (12) and the upper platen (58) when the upper platen is in the closed position (fig. 3) from a first amount of pressure when the cam (80) is in the first rotational position to a second amount of pressure when the cam is in the second rotational position (col. 5, ln. 66 – col. 6, ln. 10; compare figs. 2, 3, note the difference in position of the lever 88 which indicates rotational position of the cam 80).
Regarding claim 5, which depends on claim 1: Beckwith discloses the second pressure adjustment mechanism (fig. 9 above) is positioned at a location on the support arm (14, fig. 2) that does not include the location where the support arm is indirectly coupled to the upper platen (58).
Regarding claim 6, which depends on claim 1: Beckwith discloses means (82, 88) for holding the cam (80) in the first and second rotational positions (see figs. 2, 3).
Regarding claim 7, which depends on claim 1: Beckwith discloses the support arm (14) includes: 
a first link (20) fixedly-positioned relative to the lower platen (12) (fig. 3); 
a second link (50) rotatably coupled to the first link (20); 
a third link (70) rotatably coupled to the second link (50); and
a fourth (68) link rotatably coupled to the third link (70) and to the first link (20) (fig. 3).
Note that there is no requirement of direct connection between any of the links recited in the claim.
Regarding claim 9, which depends on claim 7: Beckwith discloses the second pressure adjustment mechanism (fig. 9 above) is positioned at the location where the second link (50) is rotatably coupled to the third link (70) (fig. 3, the second link 50 is coupled to the third link 70 at pin 52 and the adjustment mechanism is positioned on the second link 50, therefore it is positioned at the location where the second link 50 is rotatably coupled to the third link 70).
Regarding claim 10, which depends on claim 7: Beckwith discloses the second pressure adjustment mechanism (fig. 9 above) is positioned at the location where the third link (70) is rotatably coupled to the fourth link (68) (fig. 3; the third link 70 is indirectly coupled to the fourth link 68 at cam 80 where the adjustment mechanism is positioned, therefore the adjustment mechanism is positioned at the location where the third link 70 is rotatably coupled to the fourth link 68).
Regarding claim 13: Beckwith discloses a press, comprising: 
an upper platen (58, fig. 1); 
a lower platen (12); 
a support arm (14) fixedly-mounted relative to the lower platen (12), coupled to the upper platen (58), wherein the support arm is configured to move the upper platen (58) between an open position and a closed position relative to the lower platen (12) (fig. 1, Abstract); 
a first pressure adjustment mechanism (66, figs. 6, 8) coupling the upper platen (58) to the support arm (14), the first pressure adjustment mechanism (66) configured to adjust an amount of pressure applied to a work piece positioned between the lower platen (12) and the upper platen (58) when the upper platen is in the closed position [the claim does not provide any structure for the “first pressure adjustment mechanism”; because the reference teaches structures 66 have a threaded section (col. 5 lns. 3-7) then positioning of such arrangement allows for adjustment, and therefore it meets the claimed limitation of an adjustment mechanism]; and 
a second pressure adjustment mechanism (see annotated fig. 9 above) located at a position on the support arm (14) that does not include the position where the support arm (14) is coupled to the upper platen (58) (fig. 3; the upper platen 58 is indirectly connected to the support arm 14 through plate 64 and plate 78 as well as other components, therefore the second pressure adjustment mechanism cannot be located at the position where the support arm 14 is coupled to the upper platen 58); 
wherein the second pressure adjustment mechanism (fig. 9 above) includes a cam (80) configured to rotate between a first rotational position and a second rotational position to facilitate adjust an amount of pressure applied to the work piece positioned between the lower platen (12) and the upper platen (58) when in the closed position (col. 5, ln. 66 – col. 6, ln. 10).
Regarding claim 14, which depends on claim 13: Beckwith discloses the second pressure adjustment mechanism (fig. 9 above) is configured to change an amount of pressure applied to the work piece positioned between the lower platen (12) and the upper platen (58) when the upper platen is in the closed position (fig. 3) from a first amount of pressure when the cam (80) is in the first rotational position to a second amount of pressure when the cam is in the second rotational position (col. 5, ln. 66 – col. 6, ln. 10; compare figs. 2, 3, note the difference in position of the lever 88 which indicates rotational position of the cam 80).
Regarding claim 15, which depends on claim 13: Beckwith discloses the support arm (14) includes: 
a first link (20) fixedly-positioned relative to the lower platen (12) (fig. 3); 
a second link (50) rotatably coupled to the first link (20); 
a third link (70) rotatably coupled to the second link (50); and
a fourth (68) link rotatably coupled to the third link (70) and to the first link (20) (fig. 3).
Note that there is no requirement of direct connection between any of the links recited in the claim.
Regarding claim 17, which depends on claim 15: Beckwith discloses the second pressure adjustment mechanism (fig. 9 above) is positioned at the location where the second link (50) is rotatably coupled to the third link (70) (fig. 3, the second link 50 is coupled to the third link 70 at pin 52 and the adjustment mechanism is positioned on the second link 50, therefore it is positioned at the location where the second link 50 is rotatably coupled to the third link 70).
Regarding claim 18, which depends on claim 15: Beckwith discloses the second pressure adjustment mechanism (fig. 9 above) is positioned at the location where the third link (70) is rotatably coupled to the fourth link (68) (fig. 3; the third link 70 is indirectly coupled to the fourth link 68 at cam 80 where the adjustment mechanism is positioned, therefore the adjustment mechanism is positioned at the location where the third link 70 is rotatably coupled to the fourth link 68).
Regarding claims 22, which depends on claim 1: Beckwith discloses a heating element within at least one of the upper platen (58) and the lower platen (12) (col. 4, lns. 55-57).
Regarding claims 23, which depends on claim 13: Beckwith discloses a heating element within at least one of the upper platen (58) and the lower platen (12) (col. 4, lns. 55-57).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21 and 24 are rejected under 35 U.S.C. 35 § 103 as being unpatentable over Beckwith.
Regarding claim 21: Beckwith discloses a method of using the press recited in claim 1 (fig. 1), comprising:
closing the press (fig. 3) so that the work piece (“t-shirt”) is positioned between the upper platen (58) and the lower platen (12) (col. 7, lns. 11-25; “in order to apply a heat transfer to…a t-shirt…the operator grips the handle 72 and lowers the [upper] platen against the lower platen);
maintaining the press in a closed position for a first period of time (col. 7, lns. 34-36; “the handle 72 is lifted after a predetermined time has lapsed to allow removal of the transfer and substrate”);
adjusting the second pressure adjustment mechanism (fig. 9 above) by turning the cam (80) from the first rotational position to the second rotational position (col. 7, lns. 37-42); and
closing the heat press on the material and the transfer after adjusting the second pressure adjustment mechanism and maintaining the heat press in the closed position for a second period of time (col. 7, lns. 20-42); for a T-shirt one pressure setting is used with the cam 80 in a first position and the press is closed for a period of time; then if a sweatshirt is to be pressed which has a different thickness, the cam is adjusted to a second position and the transfer process is then carried out for a period of time).
Beckwith does not explicitly disclose adjusting the first pressure adjustment mechanism (66, figs. 6, 8).
However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have made adjustments to the press by loosening/tightening the first pressure adjustment mechanism, for example, replacing the upper platen (58) would require loosening and then tightening the first pressure adjustment mechanism; and then a skilled artisan would proceed to operate the press by closing the press to apply the transfer; and maintaining the heat press in a closed period of time in order to complete the transfer.
Regarding claim 24, which depends on claim 21: Beckwith discloses the work piece is a piece of fabric and a heat applied transfer (col. 7, lns. 11-12).
Allowable Subject Matter
Claims 8, 11-12, 16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if all objections and issues under 35 U.S.C. 35 § 112 are overcome.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art as exemplified by Beckwith (US 6,058,834 A) and Raio et al. (US 6,772,681 B1) fails to anticipate or render obvious in combination the following limitations of said claims, in combination with the other limitations of said claims and of the claims from which said claims depend:
Claims 8 and 16: “the second pressure adjustment mechanism increases a distance between the second link and the fourth link along the third link”
Claims 11 and 19: “the cam body is rotatably received in a cylindrical aperture in the second link, the cam body and cylindrical aperture being coaxial; the pivot shaft is rotatably received through an aperture in the third link”
Claims 12 and 20: “the cam body is rotatably received in a cylindrical aperture in the fourth link, the cam body and cylindrical aperture being coaxial; the pivot shaft is rotatably received through an aperture in the third link”.
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Raio et al. (US 6,772,681 B1); at least the figures are pertinent to at least claim 1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753